DETAILED ACTION
This Office action is in response to the communication received on 09 September 2021.
Claims 1-13 are presented for examination.

Response to Arguments
Applicant's arguments and amendments filed on 09 September 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
Point (A), the prior art do not disclose the amended elements of “wherein the resource information indicates that the first carrier set can be used for communication between the terminal device and the base station, and wherein the resource information further indicates that the second carrier set cannot be used for communication between the terminal device and the base station“ in independent claims 1, 6, 9, (Applicant’s remarks, pages 7-8).
As to point (A), Shi discloses in Figure 4 and [69]-[73], [83] that, “wherein the resource information (the frequency band 1) indicates that the first carrier set (the component carriers CC1, CC2 set) can be used (worked) for communication (reports) between the terminal device (the User Equipment) and the base station (the Base Station), and wherein the resource information (the frequency band 1) further indicates that the second carrier set (the component carrier CC3 set) cannot be used (non-worked) for communication  (reports) between the terminal device (the UE) and the base station“.
Shi suggests that, “[72] measurement task 2 (identified by MID2): the signal intensities on the component carriers CC1 and CC2 of the serving cell are both lower than the predetermined threshold, i.e. all of the signal intensities on respective component carriers of the serving cell in the working carrier set on the frequency band 1 are lower than the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by the working carriers in the serving cell on the frequency band 1”; “[73] measurement task 3 (identified by MID3): the signal on the component carrier CC3 of the serving cell exceeds the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”; “[83] The User Equipment performs a measurement and evaluation for the measurement results on all of component carriers of the serving cell. When all of the signal intensities on all of the component carriers of the serving cell are lower than or higher than the predetermined threshold, the User Equipment reports to the base station the measurement report which may carry the measurement results on all of the component carriers of the serving cell and may also only carry MID information by which the network can judge whether the signal intensities on all of the component carriers of the serving cell are lower than or higher than the predetermined threshold, and the network can use this as a criterion for judging whether to start a neighbouring cell measurement, i.e. whether to configure a neighbouring cell measurement task for the UE”. Therefore, the 35 USC 102 rejection stands as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. US 2012/0094608 A1.
As to claim 1, Shi discloses substantially the invention as claimed, including a communication method, comprising:
sending, by a base station (the serving cell Base station, BS), resource information of a first frequency band (Figures 1, 2, a measurement configuration of the Frequency Band 1) to a terminal device (Figure 6, the User Equipment , UE), wherein the first frequency band (Figures 1, 2, the Frequency Band1) comprises a first carrier set (the Component Carrier 1 (CC1), Component Carrier 2 (CC2) set) and a second carrier set (the CC3 set), wherein the resource information of the first frequency band comprises at least one of an identifier of a carrier (a MID for each CC, e.g., a  MID1 of the CC1, [39], [41]) in the first carrier set or an identifier of a carrier (a MID for each CC, e.g., MID5, [42]) in the second carrier set, wherein the carrier in the first carrier set is used for communication between the terminal device and the base station (Figs. 1, 2-6, and associated text), and wherein the carrier in the second carrier set is not used for communication between the terminal device and the base station (the CC3 set is not working carrier set, (e.g., an inactive carrier set), [50]) (Figures 1, 2-6 and associated text); and “wherein the resource information (the frequency band 1) indicates that the first carrier set (the component carriers CC1, CC2 set) can be used (worked) for communication (reports) between the terminal device (the User Equipment) and the base station (the Base Station), and wherein the resource information (the frequency band 1) further indicates that the second carrier set (the component carrier CC3 set) cannot be used (non-worked) for communication  (reports) between the terminal device (the UE) and the base station“ (Figure 4, [69]-[73], [83]);
communicating, by the base station, with the terminal device based on the resource information of the first frequency band (Figures 1, 2-6, and associated text).
As to claim 2, Shi discloses, wherein the resource information of the first frequency band further comprises information about a starting position of the first frequency band (Figure 2 and associated text); and wherein the communicating, by the base station, with the terminal device based on the resource information of the first frequency band comprises: communicating, by the base station, with the terminal device on a third carrier based on at least one of the identifier of the carrier in the first carrier set (a MID for each CC, e.g., MID3 of the CC2, [39], [41]) or the identifier of the carrier in the second carrier set, and the information about the starting position of the first (Figures 1, 2, 6 and associated text). 
As to claim 3, Shi discloses, wherein: the resource information of the first frequency band comprises a quantity N of carriers (measurement quantity,  [4], [7], [48]), wherein the quantity N of carriers is a quantity of carriers allocated by the base station to the terminal device, and wherein N is an integer greater than or equal to 1; and the communicating, by the base station, with the terminal device based on the resource information of the first frequency band comprises: communicating, by the base station, with the terminal device on N carriers based on the quantity N of carriers and the identifier of the carrier in the first carrier set, wherein the N carriers are carriers in the first carrier set (Figures 1-6 and associated text, [36]-[52]). 
As to claim 4, Shi discloses, wherein the resource information of the first frequency band further comprises information about a time domain resource occupied for communication between the base station and the terminal device (Figures 1-6 and associated text, [36]-[52]). 
As to claim 5, Shi discloses, wherein the resource information of the first frequency band is carried in radio resource control (RRC) connection reconfiguration signaling (Figures 1-6 and associated text, [48], [50]-[52]). 
Claims 6-8 correspond to the Terminal Device claims exchanging the technical communication with the Base Station claims 1-3; therefore, they are rejected under the same rationale in claims 1-3 as shown above.
Claims 9-13 correspond to the apparatus claims of claims 1-5; therefore, they are rejected under the same rationale as in claims 1-5
The prior art cited in this Office Action is: Shi et al. US 2012/0094608 A1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649